State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: November 10, 2016                   522732
________________________________

In the Matter of ANTHONY
   ARRIAGA,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

MICHAEL CAPRA, as
   Superintendent of Sing Sing
   Correctional Facility,
   et al.,
                    Respondents.
________________________________


Calendar Date:   September 20, 2016

Before:   Garry, J.P., Egan Jr., Lynch, Clark and Aarons, JJ.

                             __________


     Anthony Arriaga, Ossining, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent Superintendent of Sing Sing
Correctional Facility finding petitioner guilty of violating
certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a tier II determination finding him guilty of violating
certain prison disciplinary rules. The Attorney General has
advised this Court that the determination has since been
administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the mandatory
$5 surcharge has been refunded to petitioner's inmate account.
                              -2-                  522732

Given that petitioner has received all of the relief to which he
is entitled, the petition must be dismissed as moot (see Matter
of James v Prack, 137 AD3d 1390, 1391 [2016]). Contrary to his
request, petitioner is not entitled to be restored to the status
he enjoyed prior to the disciplinary determination (see Matter of
West v Annucci, 134 AD3d 1379, 1380 [2015]).

      Garry, J.P., Egan Jr., Lynch, Clark and Aarons, JJ.,
concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court